DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 4, 9 – 10 and 14 – 16.  Claims 4 – 8 and 11 – 13 have been cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 4, 9 – 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi Motors Corporation (JPS59 60055 U) as cited by Applicant and herein referred to as “MMC”).
Regarding Independent Claim 1, MMC teaches a wiper arm assembly for a vehicle windscreen wiper system (Fig. 3), the wiper arm assembly (Fig. 3) including: a wiper arm (wiper body, 12; Fig. 3) configured to support a wiper blade (Paragraph [0002]), a mounting member (11) configured to be secured to a wiper shaft (Fig. 3; regarding the functional/intended use language, it has been held that the recitation that an element is "configured to” performing a function is not a positive limitation but only requires the ability to so perform, therefore the mounting head, 11 of MMC is configured to be connected to a wiper shaft via securing means in the mounting head), the wiper arm (12) being pivotally connected to the mounting portion (11, via 13; Fig. 3), a spring member (spring, 15) including a first spring end .  

    PNG
    media_image1.png
    478
    1031
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    432
    763
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    383
    281
    media_image3.png
    Greyscale

Figure 3A -- Elongated Guiding Portion of Guiding slot, 16

Regarding Claim 2, MMC teaches the wiper arm assembly (Fig. 3) wherein the second spring position (Annotated Fig. 3) is farther from the mounting member (11) than the first spring position (Annotated Fig. 3).  
Regarding Claim 4, MMC teaches the wiper arm assembly (Fig. 3) wherein the actuating member (17) is slidably mounted on the wiper arm (12; Fig. 3).  
Regarding Claim 9, MMC teaches the wiper arm assembly (Fig. 3) wherein the actuating member (17) includes an attachment portion (Annotated Fig. 3 below) on which is attached the first spring end portion (Annotated Fig. 3), the attachment portion (Annotated Fig. 3) being engaged in the at least one guiding slot (16; Annotated Fig. 3).  

    PNG
    media_image4.png
    428
    773
    media_image4.png
    Greyscale

Regarding Claim 10, MMC teaches the wiper arm assembly (Fig. 3) wherein the actuating member (17) includes at least one handling portion (17b) located outside the wiper arm (12) and configured to be handled by a user (Fig. 3).  
Regarding Claim 16, MMC teaches the wiper arm assembly (Fig. 3) wherein the first and second abutting surfaces (Annotated Fig. 3) of the at least one guiding slot (16) are offset with respect to each other in a transversal direction (Figs. 2 and 3) which is transverse to a longitudinal direction of the wiper arm (12; Figs. 2 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim  3 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Motors Corporation (JPS59 60055 U) as cited by Applicant and herein referred to as “MMC”) and Bonroy (DE 10 2012 206957 A1) as cited by Applicant.
Regarding Claim 3, MMC teaches the wiper arm assembly (Fig. 3) wherein the wiper arm (12) includes a lower portion (Annotated Fig. 3) configured to be oriented towards the vehicle windscreen.
MMC does not teach the second spring position being closer to the lower portion of the wiper arm than the first spring position.  
Bonroy, however, teaches the second spring position (20b) being closer to the lower portion of the wiper arm (10b) than the first spring position (28b; Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MMC to further include the second spring position being closer to the lower portion of the wiper arm than the first spring position, as taught by Bonroy, to provide an assembly where different pressing forces of a wiper blade attached to the wiper arm device are achieved in an operating state, thus providing a simple manner to change a contact pressure of the wiper blade on a vehicle windscreen.
Regarding Claim 14, MMC teaches all of the elements of claim 1 as discussed above.  
Although MMC teaches a vehicle wiper, MMC does not explicitly teach a wiper blade secured to the wiper arm.  
Bonroy, however, explicitly teaches a wiper blade secured to the wiper arm (Paragraph [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MMC to further include a wiper blade secured to the wiper arm, as taught by Bonroy, to provide an assembly where different pressing forces of a wiper blade attached to the wiper arm device are achieved in an operating state, thus providing a simple manner to change a contact pressure of the wiper blade on a vehicle windscreen.
Regarding Claim 15, MMC, as modified, teaches all of the elements of claim 14 as discussed above.  
MMC does not explicitly teach the wiper arm assembly further comprising a driving system comprising a wiper shaft and a driving device configured to rotatably drive the wiper shaft reciprocally in two opposite directions so as to rotatably reciprocally drive the wiper arm between two opposite extreme positions.
Bonroy, however, teaches he wiper arm assembly further comprising a driving system (Paragraph [0018]) comprising a wiper shaft (wiper drive shaft, 38a) and a driving device (motor; Paragraph [0018]) configured to rotatably drive the wiper shaft (Paragraph [0018]) reciprocally in two opposite directions so as to rotatably reciprocally drive the wiper arm (10a) between two opposite extreme positions (Paragraph [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of MMC to further include a driving system comprising a wiper shaft and a driving device configured to rotatably drive the wiper shaft reciprocally in two opposite directions so as to rotatably reciprocally drive the wiper arm between two opposite extreme positions, as taught by Bonroy, to provide an assembly where the drive system can effectively apply different pressing forces of a wiper blade attached to the wiper arm device are achieved in an operating state, thus providing a simple manner to change a contact pressure of the wiper blade on a vehicle windscreen.
4Response to Arguments
Applicant's arguments filed on September 9, 2021 with respects to rejected claims 1 – 10 and 14 – 15 under 35 USC 112(b) have been fully considered and are persuasive, therefore, the rejection is withdrawn.
Applicant's arguments filed on September 9, 2021 with respects to amended claims 1 – 4, 9 – 10 and 14 – 15 under 35 USC 102 and 103 have been fully considered and are not persuasive, therefore, the rejection is maintained.   
Applicant argues that Mitsubishi Motors Corporation (MMC) fails to teach “wherein the at least one guiding slot includes an elongated guiding portion defining the first abutting surface.
Examiner respectfully disagrees. The guiding slot, 16 of MMC provides an elongated portion in which the actuating member, 17 slides through (Annotated Fig. below).  The elongated guiding portion further defines a first abutting surface since this is the starting position of the actuating member, 17.

    PNG
    media_image5.png
    351
    244
    media_image5.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723